Citation Nr: 1144352	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for cause of death.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service with the Philippine Guerrillas from August 1944 to July 1945 and with the Philippine Guerilla and Combination Service from July 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. 


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for cause of death; the appellant never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  An August 2005 rating decision denied reopening service connection for cause of death; the appellant never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for cause of death has not been received since the August 2005 rating decision.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The August 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  New and material evidence has not been received since the August 2005 denial of service connection for cause of death; therefore, the claim for service connection for cause of death is not reopened.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that in a June 2009 letter the appellant was informed of the evidence needed to substantiate her claim of entitlement to DIC.  The letter included a list of the Veteran's service-connected disabilities during his lifetime.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2009 letter noted the basis of the prior final rating decision, the evidence needed to reopen the claim, and the evidence required regarding the underlying service connection for cause of death claim.  Therefore, the June 2009 letter was in compliance with the Kent directives.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes private treatment records, a death certificate, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Appellant.  As the Board is not reopening the claim of service connection for cause of death in this case, a VA medical opinion is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Reopening Service Connection for Cause of Death

The appellant's claim to reopen involves a claim of entitlement to service connection for cause of death.  Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service- connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for cause of death was originally denied in May 2004.  The appellant was informed of that decision in a May 2004 notification letter.  The Veteran did not file a notice of disagreement within one year of the notification.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within one year of the May 2004 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

The appellant subsequently requested to reopen her claim of service connection for cause of death.  Reopening service connection for cause of death was denied in August 2005.  The appellant was informed of that decision in an August 2005 notification letter.  The Veteran did not file a notice of disagreement within one year of the notification.  Therefore, that decision also became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  Again, the Veteran did not submit any information or evidence within one year of the August 2005 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for cause of death in May 2004, finding that no evidence showed a relationship between the Veteran's active service or a service-connected disability and the Veteran's cause of death.  The appellant submitted a claim to reopen in May 2005 and the RO denied reopening the claim in August 2005 again finding that the evidence did not show a relationship between the Veteran's active service or a service-connected disability and the Veteran's cause of death.  The appellant again submitted a claim to reopen and the RO again denied reopening the claim in August 2009.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in August 2005, VA has received additional evidence in the form of treatment records, including a December 2003 clinical abstract and hospital records from June 2001 and March 2002 . The Board notes that these records have been previously submitted and associated with the claims file prior to the last final rating decision.  The records are therefore not considered new evidence.  They are cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.

The Board acknowledges that the appellant also submitted a January 1986 discharge note that was not previously reviewed by VA prior to the last final rating decision.  The Board finds however that this record is not material to the issue on appeal.  The record notes a diagnosis of old cerebrovascular accident with right hemiparesis.  The Board notes that the Veteran's certificate of death lists pneumonia as the sole cause of death.  Additionally, the Board notes that the Veteran's only service-connected disability at the time of his death was left eye blindness.  The Board finds that a 1986 discharge note indicated an old cerebrovascular accident is immaterial to both the Veteran's cause of death and service-connected disabilities.  

The appellant has not submitted any additional testimony or records.  Even considering the finding in Shade v Shinseki, 24 Vet. App. 110 (2010), providing a very low threshold for reopening claims, the Board notes that the evidence of record does not enable reopening.  The appellant has not submitted any new and material evidence.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claim of service connection for cause of death.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, service connection for cause of death is not reopened and to that extent the appeal is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


